DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending.  They comprising of 2 groups:
(1) Method1: 1-8, and
(2) Method 2: 9-14.
All appear to have similar scope and will be rejected together.
As of 8/27/2019, independent claim 1 is as followed:

1. A method for determining the value of a particular used vehicle, said used vehicle having suffered some form of substantial damage at some point that would require repairs, and said damage having been subsequently repaired by an auto mechanic or body shop, with the method comprising the steps of:
	[1] determining a range of potential loss in vehicle value;
	[2] determining a coefficient which correlates to the specific damage suffered by the particular used vehicle; and
	[3] calculating, by applying the coefficient to the loss range, a fair resale value for the particular used vehicle.
Note: for referential purpose, numbers (1)-(3), are added at the beginning of each step.
2. The method of claim 1, where the loss range is found by examining a set of resale values for analogous vehicles to the particular used vehicle and subtracting the lowest value from the highest one.
Double Patenting
Claims 1-14 of this application is patentably indistinct from claims 1-14 of Application No. 16/873,660. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/873,660 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the current case reads over claims 1-14 of application 16/873,660, as of July 13, 2021.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
Claims 1-14 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In independent claims 1 and 9, it’s not clear how a determined value of a particular used vehicle is determined from steps [1]-[3] above? The result of step [1] is a range of potential loss in vehicle value, i.e. $10,000; the result of step [2] is a coefficient of damage suffered by the particular used vehicle, i.e. 50%; therefore, it’s not clear how the product of step [1] and step [2] would yield the “fair resale value” for the particular used vehicle?  There is no discussion or citation of the current market value for the vehicle, so it’s not clear how the fair resale value is determined?
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Per New Guidelines 2019 PEG as of January 07, 2019

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 

(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-14:
	Claim category:
(1) Method1: 1-8, and 
(2) Method2: 9-14.
Analysis:

1. Method: claims 1-8 and 9-14 are directed to a process; i.e., a series of steps or acts, for analyzing the conditions of a damaged vehicle and determining a resale value of used vehicle having suffered some damage that would require repairs.  (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  



Step 2A (Template)

1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
does not integrate that exception into a practical application, determines whether the claim meets:

Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     

Actual Analysis:
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?
Independent method claim 1 is directed to a process for analyzing the conditions of a damaged vehicle and determining a resale value of used vehicle having suffered some damage that would require repairs, which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when configuring a plan to measure the damage extent of a vehicle and reduction in value (loss) from modeling process for determining a resale value for a used car based on condition of a damaged vehicle.  The recited subject matter is a mental process or belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As shown in Background of the invention [0002], the claimed invention appears to deal with a model for evaluating the damage of the vehicle and the cost to repair these damage and provide a fair resale value for the damaged vehicle.
	
    PNG
    media_image3.png
    280
    451
    media_image3.png
    Greyscale


This judicial exception is not integrated into a practical application because it deals with well known condition analysis of a damaged vehicle and the cost to repair these damage and provide a fair resale value for the damaged vehicle.  
The claims appear to be more of well known business problem for analyzing the condition of a damaged vehicle, determine the repair cost, and then determine a fair resale value.

Claim 1 recites a series of steps, comprising:	
[1a] receiving information of damaged car		Data input.
[1b] determine a range of loss in value.		Mental step.
[2] determine a coefficient correlates to damage.	Mental step.
[3] calculating a fair resale value for the vehicle.	Mental step. 
	
Thus under Step 2A prong 1 or (i), the limitations of steps [1]-[3] recites steps which may fit within the Revised Guidance category of “mental processes”.

(2) Step 2A, Prong 2:  Judicial Exception Integrated into a Practical Application?
In this case, claim 1, as a whole, is focused on “business process management” by analyzing the conditions of a damaged vehicle and determining a resale value of used vehicle having suffered some damage that would require repairs.

MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice by analyzing the conditions of a damaged vehicle and determining a resale value of used vehicle having suffered some damage that would require repairs.
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of an asset or system or any other Technical Field or Technology.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea manually or on a computer system.
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.

(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs 1-5, and specification [003-019], the method can be carried out manually or the inherently included computer system comprises devices that are generic server computer devices, “data processing system”.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.  

    PNG
    media_image4.png
    318
    588
    media_image4.png
    Greyscale


(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claimed invention is directed to a business practice that involves analyzing the conditions of a damaged vehicle and determining a resale value of used vehicle having suffered some damage that would require repairs.  This is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for a business practice that involves analyzing the conditions of a damaged vehicle and determining a resale value of used vehicle having suffered some damage that would require repairs.  Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims are carried out manually.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, step [1a], in independent claim 1 cites insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 3 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for a business practice that involves analyzing the conditions of a damaged vehicle and determining a resale value of used vehicle having suffered some damage that would require repairs.  


(2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on any device.
See, for example, Fig. 5, ¶¶ [003-019] of applicant’s specification.  

    PNG
    media_image4.png
    318
    588
    media_image4.png
    Greyscale


For example, in claim 1, the claim steps are broadly applied at a high level of generality to perform the recited functions. Viewed as a whole, there are no additional claim elements that provide meaningful limitation(s) to transform an abstract idea into a patent eligible application of any of the abstract ideas such that the claims amount to significantly more than an abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
This judicial exception is not integrated into a practical application because analyzing the conditions of a damaged vehicle and determining a resale value of used vehicle having suffered some damage that would require repairs are well known practice in business.  
The Analytics system in the [3] steps above is recited at a high-level of generality (i.e. receiving information, analyzing information, determining a loss value, and determine a fair resale value).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, the analyzing the conditions of a damaged vehicle and determining a resale value of used vehicle having suffered some damage that would require repairs
are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, there are no additional element to perform those cited steps.
The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Considered as an ordered combination, the total steps of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply analyzing operating condition of a service using a predictive model and outputting predicting results such as determining a fair resale value for the damaged vehicle. 
As shown in the specification ¶¶ [002], 
		
    PNG
    media_image3.png
    280
    451
    media_image3.png
    Greyscale


the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of analyzing conditions of a damaged vehicle and determining a resale value of used vehicle having suffered some damage that would require repairs.
See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image5.png
    319
    722
    media_image5.png
    Greyscale

is similar to that of Electric Power Group cited above, which is collecting information, analyzing it (damaged conditions of the vehicle) , and displaying certain results (fair resale value of the damaged vehicle) of the analysis.  
As for dep. claim 2, which deals with the type of loss range, a comparison with similar vehicles, this further limits the scope of the abstract idea “loss range”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 2 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 3, 5, which deal with the types or features of the damage coefficient, first relative sub coefficient, second relative sub coefficient, and third relative sub coefficient, etc., these further limit the scope of the abstract idea “damage coefficients”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 3, 5 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 4 which deals with the types or features of the vehicle value determination, this further limit the scope of the abstract idea “vehicle value”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 4 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 6-8, which deal with the types or features of the damage coefficient, first relative sub coefficient, second relative sub coefficient, and third relative sub coefficient, damage coefficients”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 6-8 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1-14 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results;  
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-8 (method1), and 9-14 (method2) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) WALKER	 			PGP 2009/0.157.349, in view of
(2) TALIWAL ET AL.			PGP 2017/0.293.894.
As for independent claims 1 (method1), WALKER discloses a method for determining the value of a particular used vehicle, said used vehicle having suffered some form of substantial damage at some point that would require repairs, with the method comprising the steps of:

    PNG
    media_image6.png
    298
    521
    media_image6.png
    Greyscale

[1] determining a range of potential loss in vehicle value;

    PNG
    media_image7.png
    278
    450
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    343
    551
    media_image8.png
    Greyscale

[2] determining a coefficient which correlates to the specific damage suffered by the particular used vehicle; and
{see [0003 “diminished value for paintwork as a vehicle riddled with Bondo and over paint due to repair after a severe crash”}
	
    PNG
    media_image9.png
    286
    450
    media_image9.png
    Greyscale
	
[3] calculating, by applying the coefficient to the loss range, a fair resale value for the particular used vehicle.


    PNG
    media_image7.png
    278
    450
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    278
    450
    media_image7.png
    Greyscale

WALKER fairly teaches the claimed invention except for explicitly discloses the feature 
“the damage having been subsequently repaired by an auto mechanic or body shop” in the preamble.
In a similar automatic assessment of damage and repair costs in vehicles, TALIWAL ET AL. is cited to teach the damage having been subsequently repaired by an auto mechanic or body shop.{see 0139].

    PNG
    media_image10.png
    171
    522
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the value determination of used vehicle in WALKER to include damage subsequently repaired by an auto mechanic or body shop as taught by TALIWAL ET AL. for determining market diminished value as taught by TALIWAL ET AL. in [0139].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
As for dep. claim 2 (part of 1 above) which deals with the loss range determination by comparing with other analogous vehicles, this is taught in [0006].

    PNG
    media_image11.png
    127
    450
    media_image11.png
    Greyscale

The comparison to other similar vehicles or objects may yield a range of values and certain range of loss by subtracting the lowest value from the highest one.
As for dep. claim 3 (part of 1 above) which deals with the different damage coefficients, (a) cost of repair, (b) the number of labor hours required for the repair, and (c ) structural damage, and then take the average; for (a), this is taught [0013], 


    PNG
    media_image12.png
    98
    452
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    112
    451
    media_image13.png
    Greyscale

and TALIWAL ET AL., [0139] which teaches cost of repair, both for parts and labor such as hours of labor.  

    PNG
    media_image10.png
    171
    522
    media_image10.png
    Greyscale

As for dep. claim 4 (part of 1 above) which deals with further manipulation of the used vehicle value due to different issues, this is taught in WALKER [0034], wherein the value is reduced by 8%.  The reduction by other factor such as damage coefficient divided by 100 and then subtracting the pre-loss value, would have been obvious as mere using other similar subtraction mechanism, depending on specific circumstances.

    PNG
    media_image7.png
    278
    450
    media_image7.png
    Greyscale

As for dep. claim 5 (part of 1 above) which deals with further manipulation of the used vehicle value due to different issues, this is taught in WALKER [0034], wherein the value is reduced by 8%.  The reduction by other factor such as damage coefficient divided by 100 and then dividing by 75% from the pre-loss value, would have been obvious as mere using other similar subtraction mechanism, depending on specific circumstances.
As for dep. claim 6 (part of 1 above) which deals with the determination of the used vehicle value from (b) the number of labor hours required for the repair, this is taught in TALIWAL ET AL. [0139] wherein TALIWAL ET AL. teaches making a determination of damage to determine an amount of loss based on the repair cost which normally includes hours taken to repair the particular used vehicle.
As for dep. claim 7 (part of 1 above) which deals with the determination of the used vehicle value from (b) the number of labor hours required for the repair, this is taught in TALIWAL ET AL. [0060], [0122] and [0139].

    PNG
    media_image14.png
    190
    450
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    151
    449
    media_image15.png
    Greyscale

 As for dep. claim 8 (part of 1 above) which deals with the determination of the used vehicle value, by taking an average value, the teaching of taking an average value is taught in WALKER [0024].

    PNG
    media_image16.png
    120
    450
    media_image16.png
    Greyscale

As for independent claim 9, which has similar limitation in independent claim 1, and a further limitation of reduction of pre loss value, this is taught in WALKER [034].

    PNG
    media_image7.png
    278
    450
    media_image7.png
    Greyscale


As for dep. claim 10 (part of 8 above), which deals with the loss range determination by comparing with other analogous vehicles, this is taught in [0006].

    PNG
    media_image11.png
    127
    450
    media_image11.png
    Greyscale

The comparison to other similar vehicles or objects may yield a range of values and certain range of loss by subtracting the lowest value from the highest one.
As for dep. claim 11 (part of 8 above), which deals with further manipulation of the used vehicle value due to different issues, this is taught in WALKER [0034], wherein the value is reduced by 8%.  The reduction by other factor such as damage coefficient divided by 100 and then subtracting the pre-loss value, would have been obvious as mere using other similar subtraction mechanism, depending on specific circumstances.

    PNG
    media_image7.png
    278
    450
    media_image7.png
    Greyscale

As for dep. claim 12 (part of 8 above), which deals with the calculation of the diminished value of the used vehicle, this is taught in this is taught in WALKER [0034], wherein the value is reduced by 8%.
As for dep. claim 13 (part of 8 above), which deals with further manipulation of the used vehicle value due to different issues, this is taught in WALKER [0034], wherein the value is reduced by 8%.  The reduction by other factor such as damage coefficient divided by 100 and then dividing by 75% from the pre-loss value, would have been obvious as mere using other similar subtraction mechanism, depending on specific circumstances.
As for dep. claim 14 (part of 8 above), which deals with the accounting feature with respect to a total loss, this is taught in TALIWAL ET AL. [0139].

    PNG
    media_image10.png
    171
    522
    media_image10.png
    Greyscale

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah L. Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689